NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RALPH B. NEAL,                                  No. 21-15588

                Plaintiff-Appellant,            D.C. No. 5:20-cv-07127-EJD

 v.
                                                MEMORANDUM*
SELECT PORTFOLIO SERVICING, INC.;
U.S. BANK, N.A., Successor Trustee to
Bank of America, NA Successor in Interest
to La Salle Bank NA, as Trustee on Behalf of
the Holders of WAMU Mortgage Pass-
Through Certificates Series 2007-OA6;
JPMORGAN CHASE BANK, N.A.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Ralph B. Neal appeals pro se from the district court’s judgment dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his diversity action alleging various claims related to his mortgage. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th

Cir. 2002). We affirm.

      The district court properly dismissed Neal’s claims against the moving

defendants on the basis of claim preclusion because Neal raised, or could have

raised, his claims in his prior federal actions, which involved the same parties or

their privies and resulted in final judgments on the merits. See id. (setting forth

elements of federal claim preclusion); DKN Holdings LLC v. Faerber, 352 P.3d

378, 386 (Cal. 2015) (setting forth elements of claim preclusion under California

law); see also Taylor v. Sturgell, 553 U.S. 880, 891 & n.4 (2008) (explaining that

the preclusive effect of judgments in diversity cases is determined by the

preclusion rules applied by the state in which the rendering court sits, and

preclusive effect of judgments in federal-question cases is determined by federal

claim preclusion rules); Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning

Agency, 322 F.3d 1064, 1081 (9th Cir. 2003) (explaining privity for purposes of

federal claim preclusion); City of Martinez v. Texaco Trading & Transp. Inc., 353

F.3d 758, 764 (9th Cir. 2003) (explaining privity for purposes of claim preclusion

under California law).

      The district court properly dismissed Neal’s claims against the defendants


                                           2                                    21-15588
who did not move to dismiss the complaint. See Silverton v. Dep’t of Treasury,

644 F.2d 1341, 1345 (9th Cir. 1981) (“A District Court may properly on its own

motion dismiss an action as to defendants who have not moved to dismiss where

such defendants are in a position similar to that of moving defendants or where

claims against such defendants are integrally related.”).

      The district court did not abuse its discretion by declaring Neal a vexatious

litigant and imposing pre-filing restrictions because the district court gave Neal

notice and the opportunity to oppose the pre-filing order, created a record adequate

for review, made substantive findings of frivolousness, and tailored the order

narrowly to prevent the abusive conduct. See Molski v. Evergreen Dynasty Corp.,

500 F.3d 1047, 1056-58 (9th Cir. 2007) (setting forth standard of review and

factors a district court must consider before imposing a pre-filing restriction on a

vexatious litigant).

      The district court did not abuse its discretion by dismissing Neal’s complaint

without leave to amend because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that a district court may dismiss without leave to

amend when amendment would be futile).




                                          3                                    21-15588
      We reject as without merit Neal’s contention that the district court was

biased.

      AFFIRMED.




                                         4                                   21-15588